DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/21/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gilbert (WO 2008/044038, cited IDS).
Gilbert discloses conjugates for use in analyte detection comprising an FC binding moiety including Seq ID No. 24 (DCAWHLGELVWCT), the same sequence as Seq ID 1 claimed, the peptide bound to a chromophore and  photo reactive crosslinkers including an amino acid phenylalanine, bound at position 10 of Seq ID No. 24. See entire disclosure, especially abstract, page 12 lines 11-35, page 13 lines 10-17, page 14 line 6-page 15 line 6, page 16 lines 6-13 and claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (WO 2008/044038), as applied to claims 1-2 above, in view of Cohen (WO 2014/145654, cited IDS).
Gilbert is disclosed above. Gilbert while teaching attachment of photoactive crosslinkers including a phenylalanine derivative is silent with respect to use of p-benzoyl phenylalanine (BPA) as recited in claim 3.
Cohen is used for the teaching within that that BPA was a well known photoreactive crosslinking agent used in proteins that bind to Fc region. See entire disclosure, especially abstract, [0052] and claims 1,5 and 6.
Since both references are related in their teachings of proteins binding to Fc region of IGG and Gilbert already teaches phenylalanine derivatives as photoreactive crosslinking agents one of ordinary skill would have a high expectation of success in substituting BPA for the photoreactive crosslinker with predictable results. An obviousness rejection based on similarity in chemical structure and function entails the reason for one of ordinary skill in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties. “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (WO 2014/145654) in view of Dennis et al. (US 2004/0253247), cited IDS.
Cohen teaches Fc binding proteins comprising photoreactive crosslinking agents including BPA. See entire disclosure, especially abstract, [0052] and claims 1,5 and 6.
Cohen while teaching the same class of Fc binding proteins claimed is silent with respect to the specific sequence claimed.
Dennis is used for the disclosure within that the Fc binding protein of Seq ID 1 claimed (Seq ID 8 in Dennis) was already well known before the time of the claimed invention. See entire disclosure, especially abstract, [0160] and claims 1 and 29.
Since Cohen already teaches use of Fc binding proteins one of ordinary skill would have a high expectation of success in substituting other known Fc binding proteins including the claimed sequence which is disclosed in Dennis. An obviousness rejection based on similarity in chemical structure and function entails the reason for one of ordinary skill in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties. “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding the recitations on binding at positions 5,10 or 11, it is considered ordinary and routine matter for one of ordinary skill to bind crosslinking agents such as BPA to an appropriate amino acid on the peptide sequence as taught by Cohen. See [000115]. Selecting the best or most reactive binding position is considered ordinary and routine optimization to one of ordinary skill in the art. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal position for the crosslinker needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of binding position would have been obvious at the time of applicant's invention. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838. The examiner can normally be reached 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES W ROGERS/Primary Examiner, Art Unit 1618